             Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

SILVIA GLADYS CANTU,                                  §
INDIVIDUALLY AND AS NEXT                              §
FRIEND OF P.A.C., A CHILD                             §
   Plaintiff                                          §
                                                      §
v.                                                    §              CIVIL ACTION NO. __________
                                                                                      2:19-CV-66
                                                      §
KATHERINE GARZA                                       §
   Defendant                                          §

                          DEFENDANT’S NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Defendant KATHERINE GARZA and files this Notice of Removal and

respectfully shows the Court the following:

                                 I.    STATE-COURT ACTION

1.1    The above-styled cause was initially brought in the 293rd District Court, Maverick

County, Texas. The state-court action is styled: Cause No. 19-08-37770-MCV; Silvia Gladys

Cantu, Individually and as Next Friend of P.A.C., a Child.

1.2    Plaintiff demanded a jury trial in the state-court action.

1.3    Defendant Garza was served with the state-court Petition on September 28, 2019.

1.4    Defendant Garza filed her Original Answer in state-court on October 9, 2019.

                                          II.       PARTIES

2.1    Plaintiff Silvia Gladys Cantu, Individually and as Next Friend of P.A.C., a Child is a

citizen of the State of Texas.

2.2    Defendant Katherine Garza is a citizen of the State of Illinois.




W:\WDOX\CLIENTS\2608\0616\01155259.DOCX         Defendant’s Notice of Removal            Page 1 of 4
             Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 2 of 14




                                     III.     JURISDICTION

3.1    This Court has jurisdiction over the subject matter of this cause, pursuant to 28 U.S.C. §

1332, because this is a civil action in which the matter in controversy exceeds the sum or value

of $75,000, exclusive of interest and costs, and is between citizens of different states. See 28

U.S.C. § 1332(a)(1).

3.2    Plaintiff affirmed in her Original Petition that she is seeking monetary relief over

$100,000.00, but not more than $2,000,000.00. Therefore, the amount-in-controversy

requirement is satisfied.

3.3    The complete-diversity-of-citizenship requirement is satisfied because Plaintiff is a

citizen of the State of Texas, whereas Defendant is a citizen of the State of Illinois.

3.4    Accordingly, this cause is removable pursuant to 28 U.S.C. §§ 1441.

                                            IV.     VENUE

4.     Venue is proper in the United States District Court, Western District of Texas, Del Rio

Division because the events giving rise to the claim occurred in Eagle Pass, Maverick County,

Texas. See 28 U.S.C. § 1391(b)(2).

                                       V.         TIMELINESS

5.     Defendant was served with process and Plaintiff’s Original Petition on September 28,

2019. Thirty days have not elapsed since Defendant was served with process. Pursuant to 28

U.S.C. § 1446, this Notice of Removal is timely and proper.




W:\WDOX\CLIENTS\2608\0616\01155259.DOCX       Defendant’s Notice of Removal               Page 2 of 4
            Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 3 of 14



                                   VI.     ATTACHMENTS

6.1    Accompanying this Notice of Removal is a copy of all process, pleadings, and orders

served upon Defendant in the state-court action, in accordance with 28 U.S.C. § 1446, identified

and incorporated herein as Exhibit “1.”

6.2    Additionally, and pursuant to Local Rule CV-3(a), a completed Civil Cover Sheet is

attached and incorporated herein as Exhibit “2.”

                            VII.    CONDITIONS PRECEDENT

7.     Defendant has tendered the filing fee to the Clerk of the United States District Court for

the Western District of Texas, Del Rio Division, along with the original Notice of Removal. A

copy of this Notice of Removal is also being filed in the 293rd District Court of Maverick

County, Texas, and all counsel of record are being provided with complete copies.

                                          VIII. PRAYER

8.     Accordingly, Defendant KATHERINE GARZA respectfully prays that this action be

removed to the United States District Court, Western District of Texas, Del Rio Division.

                                             Respectfully submitted,

                                             CURNEY, FARMER, HOUSE,
                                             OSUNA & JACKSON, P.C.
                                             411 Heimer Road
                                             San Antonio, Texas 78232-4854
                                             Telephone: (210) 377-1990
                                             Facsimile: (210) 377-1065


                                             By:    /s/ Nicholas A. Parma
                                                    Edward L. Osuna
                                                    State Bar No. 15339460
                                                    eosuna@cfholaw.com
                                                    Nicholas A. Parma
                                                    State Bar No. 24007807
                                                    nparma@cfholaw.com
                                             Attorneys for Defendant



W:\WDOX\CLIENTS\2608\0616\01155259.DOCX     Defendant’s Notice of Removal               Page 3 of 4
            Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 4 of 14




                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing has been served on the following
through the electronic filing manager, by mail, by commercial delivery service, by fax, by email,
or by such other manner as directed by the court on the 18th day of October, 2019.

       Oscar A. Garza
       Alberto Rodriguez
       The Law Firm of Oscar A. Garza, PLLC
       545 Quarry Street
       Eagle Pass, Texas 78852
       Attorneys for Plaintiff

                                                 /s/ Nicholas A. Parma
                                            Edward L. Osuna / Nicholas A. Parma




W:\WDOX\CLIENTS\2608\0616\01155259.DOCX    Defendant’s Notice of Removal                Page 4 of 4
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 5 of 14




                                                    EXHIBIT "1"
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 6 of 14




                                                     EXHIBIT "1"
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 7 of 14




                                                     EXHIBIT "1"
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 8 of 14




                                                     EXHIBIT "1"
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 9 of 14




                                                     EXHIBIT "1"
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 10 of 14




                                                     EXHIBIT "1"
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 11 of 14




                                                     EXHIBIT "1"
                                                    Electronically Filed at
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 1210/9/2019
                                                     of 14 10:57 AM
                                                    Leopoldo Vielma, District Clerk
                                                    Maverick County, Texas
                                                    By: Cynthia Soto, Deputy




                                                    EXHIBIT "1"
                                                    Electronically Filed at
Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 1310/9/2019
                                                     of 14 10:57 AM
                                                    Leopoldo Vielma, District Clerk
                                                    Maverick County, Texas
                                                    By: Cynthia Soto, Deputy




                                                    EXHIBIT "1"
                                         Case 2:19-cv-00066 Document 1 Filed 10/18/19 Page 14 of 14
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
SILVIA GLADYS CANTU, INDIVIDUALLY AND AS NEXT FRIEND OF                                                     KATHERINE GARZA
P.A.C., A CHILD
  (b) County of Residence of First Listed Plaintiff MAVERICK COUNTY, TX                                       County of Residence of First Listed Defendant              COOK COUNTY, ILLINOS
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)

The Law Firm of Oscar A. Garza, PLLC, Atty's Oscar A. Garza, Alberto  Curney, Farmer, House, Osunsa & Jackson, PC, Atty Nicholas
Rodriguez, 545 Quarry Street, Eagle Pass, TX 78852, Tel: 830-757-2424 Parma, 411 Heimer Rd., San Antonio, TX 78232, Tel: 210-377-1990

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 490 Cable/Sat TV
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)           u 850 Securities/Commodities/
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))               Exchange
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 890 Other Statutory Actions
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))               u 891 Agricultural Acts
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     u 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 896 Arbitration
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)             u 899 Administrative Procedure
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party                  Act/Review or Appeal of
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                       u 950 Constitutionality of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       u 462 Naturalization Application
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 USC § 1332
VI. CAUSE OF ACTION Brief description of cause:
                                           Rear-end Collision
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
10/18/2019                                                              /s/ Nicholas A. Parma
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE


                                                                                                                                                            EXHIBIT "2"
